In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00081-CV




          IN RE: JAMAL TERRELL BOWENS




             Original Mandamus Proceeding




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                       MEMORANDUM OPINION
        Jamal Terrell Bowens has filed a petition for writ of mandamus in which he asks this

Court to issue an order against the judge of the Second Judicial District Court of Cherokee

County, Texas. This Court has jurisdiction to issue a writ of mandamus against a “judge of a

district or county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b)

(West 2004). Cherokee County, however, is not within the territorial jurisdiction of this Court.

TEX. GOV’T CODE ANN. § 22.201(g) (West Supp. 2014). Accordingly, we have no authority to

address the merits of the issues raised in this petition.

        We deny the petition for writ of mandamus.




                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:         October 7, 2014
Date Decided:           October 8, 2014




                                                   2